Citation Nr: 1145481	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  06-20 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for cancer of the right lung, status post resection of the right lower lung.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

This matter was previously before the Board in September 2009 when the Board remanded for further development.  After completing the requested development to the extent possible, a September 2010 supplemental statement of the case denied the claim, which was then returned to the Board for further appellate consideration.

In a January 2011 decision, the Board denied the Veteran's claim for an initial evaluation in excess of 30 percent for cancer of the right lung, status post resection of the right lower lung.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, an August 2011 Order of the Court remanded the claim to the Board for readjudication in accordance with the Joint Motion for Remand.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In November 2011, the Board received a letter from the Veteran's representative, requesting a video conference hearing before a member of the Board.  Therefore, a remand is necessary to schedule the Veteran for a videoconference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a member of the Board.  Provide the Veteran and his representative with notice of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

